    8:20-cv-00059-JFB-MDN Doc # 6 Filed: 05/14/20 Page 1 of 1 - Page ID # 18



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


EFREN RANGEL VARGAS,

                          Plaintiff,                                       8:20CV59

        vs.
                                                                ORDER TO SHOW CAUSE
UNITED STATES,

                          Defendant.



        Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
        Plaintiff filed the Complaint on February 7, 2020. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant, a waiver of service has not been filed, the defendant has not
entered a voluntary appearance, and Plaintiff has not requested an extension of time to complete
service. Accordingly,


        IT IS ORDERED that Plaintiff shall have until June 1, 2020, to show cause why this case
should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.


        Dated this 14th day of May, 2020.
                                                        BY THE COURT:

                                                        s./Michael D. Nelson
                                                        United States Magistrate Judge
